[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 11-12343              JAN 19, 2012
                                        Non-Argument Calendar          JOHN LEY
                                      ________________________          CLERK

                           D.C. Docket No. 2:10-cr-00019-LGW-JEG-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,

                                                 versus

LATREZZ L. SINGLETON,

lllllllllllllllllllllllllllllllllllllll          l               Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (January 19, 2012)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      Latrezz Singleton appeals his conviction for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g). On appeal, Singleton argues

that the district court abused its discretion in admitting into evidence a recording

and transcript of his jailhouse phone call, and that there was insufficient evidence

to support his conviction. After a thorough review of the record, we affirm.

      Singleton was charged by superseding indictment with possession of a

firearm by a convicted felon. At trial, Officer Walter Baldwin of the St. Mary’s

Police Department testified that on August 14, 2009, he went to the Cumberland

Oaks apartment complex to arrest Singleton on an outstanding warrant. He found

Singleton in the breezeway of one of the buildings, handcuffed and arrested him,

and placed him in the back of his patrol car. Singleton asked to use the restroom

and Baldwin asked Officer Bell to take him.

      Baldwin noticed Singleton’s car, which he recognized because he had seen

Singleton drive it on many occasions, parked nearby. Although the car was

registered to Singleton’s mother, Baldwin had not seen anyone other than

Singleton drive it. While awaiting for an officer to arrive with a dog to check the

car, Baldwin noticed Danielle Kinnitt closing the driver’s door and walking away

from the car. Baldwin saw something in her hand and instructed her to stop.

When she finally complied, Baldwin saw a gun. Kinnitt admitted that Singleton

                                          2
had called her and told her to get the gun out of his car. Baldwin instructed

Kinnitt to put the gun back where she found it and she placed it back in the car.

      Baldwin then explained that he previously worked at the jail in the Camden

County Sheriff’s Office. He confirmed that the jail recorded inmates’ outgoing

phone calls and that there was a notice posted in the jail informing the inmates of

the policy. About a week after Singleton was arrested, Baldwin went to the jail to

pick up a copy of a recorded call Singleton made from jail. Baldwin stated that he

had listened to the recording.

      Defense counsel objected to the admission of the recording and the

transcript made of the call. The court overruled the objection but issued a limiting

instruction to the jury to determine for itself whether the transcript correctly

reflected the content of the recording.

      Kinnitt testified that she had seen Singleton with a gun many times. She

specifically identified the gun admitted as evidence as the gun she had seen

Singleton with on other occasions. Kinnitt confirmed that car Baldwin identified

as Singleton’s was the car Singleton drove. Kinnitt stated that Singleton called her

on his cell phone from the police car and told her to take the gun out of the car.

She explained that Singleton said he would distract the police so she could remove

the gun from the car, and he told her exactly where to find the gun. Kinnitt stated

                                           3
that Baldwin approached her as she was going back to her apartment and told her

to put the gun back where she had found it, which she did. Kinnitt then stated

that, when she spoke to Singleton by phone from the jail after his arrest, he

instructed her to tell the police that Baldwin gave her the gun to put in Singleton’s

car.

       Kinnitt reviewed the transcript of her phone conversation with Singleton

after his arrest. She confirmed the voice on the recording was hers. Defense

counsel renewed his objection to the admission of the recording and the transcript.

The court reminded the jury of the limited use of this evidence.

       St. Mary’s Police Officer Calvin Bell testified that he arrived at the

Cumberland Oaks apartment complex on August 14 as back-up for Baldwin.

Singleton was already in the back of the patrol car when he arrived. At Baldwin’s

request, Bell took Singleton to use the restroom. Bell confirmed that Singleton

used his cell phone at that time, and he told Baldwin about the call. Baldwin told

him Singleton had probably called Kinnitt to tell her to move the gun.

       Finally, Joshawa Boone, a former patrolman with the St. Mary’s Police

Department, also testified that he had seen Singleton driving the car several times.

       At the close of the government’s case, Singleton moved for judgment of

acquittal, arguing that the only evidence against him was that of Ms. Kinnitt, a co-

                                           4
conspirator, and there was no corroboration of her testimony. The district court

denied the motion. The jury convicted Singleton of firearm possession, and the

court sentenced Singleton to 120 months’ imprisonment.

       Singleton raises two issues on appeal: First, he challenges the admission of

the jailhouse recording and the corresponding transcript. Second, he challenges

the sufficiency of the evidence to convict him.1 We address each in turn.

       A. Evidentiary Admission

       Singleton argues that the district court abused its discretion by admitting

this evidence because it lacked the proper foundation as to its authenticity.

           We review a district court’s decision to admit evidence for an abuse of

discretion. United States v. Cole, 755 F.2d 748, 766 (11th Cir. 1985). The district

court has “broad discretion in determining whether to allow a recording to be

played before a jury.” Id. at 766 (citing United States v. Biggins, 551 F.2d 64 (5th

Cir. 1977)2).

       The Federal Rules of Evidence provide that evidence is properly



       1
         Singleton stipulated that he had a prior felony conviction. The government proffered
testimony that the gun had traveled in interstate commerce. Neither of these elements of a
§ 922(g) offense are at issue in this appeal.
       2
          In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), this
court held that all decisions handed down by the former Fifth Circuit before the close of business
on September 30, 1981, are binding precedent in the Eleventh Circuit.

                                                5
authenticated when there is “evidence sufficient to support a finding that the

matter in question is what its proponent claims.” Fed. R. Evid. 901(a). Once a

party has presented sufficient evidence to make out a prima facie case that the

proffered evidence is what it purports to be, the evidence should be admitted and

the trier of fact permitted to determine whether the proffered evidence is what it

purports to be. United States v. Caldwell, 776 F.2d 989, 1001-02 (11th Cir.1985)

(citation and internal quotations omitted). Rule 901(a) only requires some

competent evidence in the record to support authentication; circumstantial

evidence alone may be enough. United States v. Elkins, 885 F.2d 775, 785 (11th

Cir. 1989).

      In order to introduce a recording at trial, the government must establish that

it is an “accurate reproduction of relevant sounds previously audited by a witness.”

Biggins, 551 F.2d at 66. The government carries the burden of establishing: (1)

the competency of the operator; (2) the fidelity of the recording equipment; (3) the

absence of material deletions, additions, or alterations in the relevant portions of

the recording; and (4) the identification of the relevant speakers. Id. But “[w]here

there is sufficient independent evidence of the accuracy of the tape recordings to

insure their reliability, we will not disturb the trial court’s decision to admit them

even though at the time that judgment was made the government had not carried

                                           6
its particularized burden [under Biggins].” United States v. Hughes, 658 F.2d 317,

323 (5th Cir. Unit B Oct. 1981).

      A speaker’s voice may be identified by opinion testimony “based upon

hearing the voice at any time under circumstances connecting it with the alleged

speaker.” Fed. R. Evid. 901(b)(5). Absent a showing that transcripts are

inaccurate or that specific prejudice has occurred, a court does not err in allowing

transcripts to be given to the jury. United States v. Reed, 887 F.2d 1398, 1406-07

(11th Cir. 1989).

      Here, the district court did not abuse its discretion when it admitted into

evidence a recording and transcript of a jailhouse phone call. Although the

government failed to establish all the Biggins factors at trial, the government

presented adequate independent evidence of the accuracy of the recording and

transcript. In her testimony, Kinnitt confirmed that the recording was of a

conversation between Singleton and herself and she verified the accuracy of the

transcript. Singleton has not alleged – and there is no evidence to support – that

the recording was altered in any way. Accordingly, we affirm as to this issue.

      B. Sufficiency of the Evidence

      Singleton argues that the evidence at trial was insufficient to support his

conviction for possession of a firearm by a convicted felon because the only

                                          7
evidence offered was impeached testimony by another convicted felon and there

was no evidence of his actual or constructive possession of a firearm. He further

argues that the uncorroborated testimony of his accomplice should be stricken as

incredible and insubstantial on its face.

      We review de novo whether there is sufficient evidence in the record to

support a jury’s verdict in a criminal trial. United States v. Jiminez, 564 F.3d
1280, 1284 (11th Cir. 2009). We must examine the evidence in the light most

favorable to the government, drawing all reasonable inferences and making all

reasonable credibility determinations in favor of the verdict. Id. A criminal

conviction must be upheld unless the jury could not have found the defendant

guilty under any reasonable construction of the evidence. United States v. Frank,

599 F.3d 1221, 1233 (11th Cir.), cert. denied, 131 S. Ct. 186 (2010).

      To obtain a conviction for being a felon in possession of a firearm, the

government must prove that (1) the defendant was a convicted felon, (2) the

defendant knowingly possessed a firearm, and (3) the firearm was in or affecting

interstate commerce. 18 U.S.C. § 922(g)(1); United States v. Deleveaux, 205 F.3d
1292, 1296-97 (11th Cir. 2000).

      A defendant may “possess” a firearm through either actual or constructive

possession. United States v. Pedro, 999 F.2d 497, 500 (11th Cir. 1993) (quotation

                                            8
omitted). To establish constructive possession, the government must show that the

defendant exercised ownership, dominion, or control over the firearm itself or the

vehicle concealing the firearm. See United States v. Wright, 392 F.3d 1269, 1273

(11th Cir. 2004); see also United States v. Gunn, 369 F.3d 1229, 1234 (11th Cir.

2004) (explaining that the exercise of dominion and control can be exhibited

directly by the defendant or through others). Constructive possession can also be

shown when a defendant has knowledge of the firearm coupled with the ability to

maintain control over it or reduce it to his physical possession even though he

does not have actual personal dominion. United States v. Derose, 74 F.3d 1177,

1185 (11th Cir. 1996). Additionally, a defendant can have constructive possession

of a firearm if he has the power and intention to later take control over it. Gunn,
369 F.3d at 1235. The government can show possession by direct or

circumstantial evidence. United States v. Mieres-Borges, 919 F.2d 652, 657 (11th

Cir. 1990).

      In order for one to be considered an accomplice, she must be (1) concerned

with the commission of the specific crime with which the defendant is charged;

(2) an associate in guilt of that crime; and (3) a participant in that offense as a

principal or accessory. Risinger v. United States, 236 F.2d 96, 99 (5th Cir. 1956).

The uncorroborated testimony of an accomplice is sufficient to support a

                                           9
conviction if the testimony on its face is not incredible or otherwise insubstantial.

United States v. LeQuire, 943 F.2d 1554, 1562 (11th Cir. 1991). Testimony is

“incredible or insubstantial on its face” if it relates to facts that the accomplice

physically could not have possibly observed or events that could not have

occurred under the laws of nature. Id. (quotation omitted).

      Here, viewing the evidence in the light most favorable to the government, a

rational trier of fact could conclude that the evidence established Singleton’s guilt

beyond a reasonable doubt. Contrary to Singleton’s claim, the government

proffered more than the testimony of an alleged accomplice. Rather, Kinnitt

testified that she had seen Singleton with the gun, Kinnitt, Baldwin, and Boone

testified that they often saw Singleton driving the car in which the gun was found,

and the jury heard Singleton instruct Kinnitt to move the gun in the jail house

recording. Based on this testimony, a reasonable jury could have concluded that

Singleton had constructive possession of the gun.

      Even if we were to conclude that Kinnitt was Singleton’s accomplice,

Singleton’s argument fails. The testimony at trial was both corroborated and not

incredible or insubstantial on its face. Accordingly, we affirm Singleton’s

conviction.

      AFFIRMED.

                                           10